UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7389



WILBUR LEON MARTIN, JR.,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:05-cv-00640-HCM)


Submitted: December 14, 2006                 Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbur Leon Martin, Jr., Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wilbur Leon Martin, Jr., seeks to appeal the report and

recommendation of the magistrate judge filed in his 28 U.S.C.

§ 2254 (2000) proceeding.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Martin seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              DISMISSED




                                  - 2 -